Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a first clamping member configured to clamp the track and configured to disengage the track (claim 1, lines 13-15 and 17-19; claim 6; claim 12; and claim 17).
a second clamping member configured to clamp the track and configured to disengage the track (claim 1, lines 13-15 and 17-19; claim 8; claim 12; and claim 17).



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Gao, Attorney of Record, on March 22, 2022.

The application has been amended as follows: 


	In the Specification:
	In paragraph [0001], line 2, -- now abandoned, -- has been inserted after “2018,”.
In paragraph [0002], line 1, “device” has been changed to -- devices --.
In paragraph [0063], line 4, “process(particularly” has been changed to -- process (particularly --.

	In the Claims:
	In claim 1, line 4, “disc-type” has been deleted.
In claim 1, line 6, “disc-type” has been deleted.
In claim 1, line 11, “disc-type” has been deleted.
In claim 1, line 16, “disc-type” has been deleted.
In claim 2, line 1, “disc-type” has been deleted.
In claim 4, line 2, “disc-type” has been deleted.
In claim 4, line 2, -- and -- has been inserted after “,”.
In claim 4, line 3, “disc-type” has been deleted.
In claim 4, line 6, “320” has been deleted.
In claim 10, line 6, “disc-type” has been deleted.
In claim 10, line 11, “disc-type” has been deleted.
In claim 14, line 9, “disc-type” has been deleted.
In claim 14, line 13, “disc-type” has been deleted.

	


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaile 2018/0051674 is cited to show a wind turbine blade pitch control arrangement with dual hydraulic cylinders.
	Wu is cited to show a wind turbine blade pitch control arrangement with a driving disc structure and a hydraulic cylinder.
Harner is cited to show a wind turbine blade pitch control arrangement with a driving disc structure and dual hydraulic cylinders.
Bremon is cited to show a tidal power plant blade pitch control arrangement with a driving disc structure and dual hydraulic cylinders.
Perley is cited to show a wind turbine blade pitch control arrangement where blade pitch is controlled based on a mathematical relationship between a target pitch angle and a peak parameter.
The remaining prior art references and non-patent literature are made of record in the present application, as they were cited by Applicant in parent application 16/090,442. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record is United States Patent Application Publication 2018/0051671 to Gaile. 
Gaile discloses a pitch varying device for a blade 5 of a wind turbine 1 substantially as claimed, configured to control a pitch angle of the blade rotatably mounted on a hub 4, the blade being mounted on the hub through a pitch bearing 6, the pitch varying device comprising: a driving structure 9 being perpendicular to an axis of the pitch bearing; a first linear telescopic driving mechanism 11 having one end hinged at 25 to the hub and another end hinged at 26 to a first bracket 28; and a second linear telescopic driving mechanism 11 having one end hinged at 25 to the hub and another end hinged at 26 to a second bracket 28; wherein the first linear telescopic driving mechanism is configured to drive the driving structure in a case that an included angle between a target pitch angle and a present pitch angle is smaller than or equal to a preset threshold; and the second linear telescopic driving mechanism is configured to drive the driving structure in a case that the included angle is greater than the preset threshold.

The improvement comprises a track surrounding the axis of the pitch bearing provided on the driving structure; the first linear telescopic driving mechanism having the another end hinged to a first clamping member, the second linear telescopic driving mechanism having the another end hinged to a second clamping member, wherein the first clamping member is configured to clamp the track, and the second clamping member is configured to be disengaged from the track, and the second clamping member is configured to clamp the track, and the first clamping member is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Christopher Verdier/Primary Examiner, Art Unit 3745